PER CURIAM:
We have carefully considered the record and the briefs and appendix filed by the parties. Finding that the portion of the district court’s excellent opinion, 318 F.Supp. 1157, which concludes that there is substantial evidence to support the Secretary’s finding that decedent was not disabled within the meaning of the Act on or before the date the decedent last met the special earnings requirement is plainly correct, we deem it unnecessary to decide the standing question and conclude that there is no issue of substance for consideration on appeal. Accordingly, we dispense with oral argument and affirm the lower court’s grant of summary judgment for appellee.
Affirmed.